Title: From Thomas Jefferson to Robert Smith, 27 April 1804
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Apr. 27. 04.
          
          I now return you the sentence of the court of enquiry in Morris’s case. what is the next step? I am not military jurist enough to say. but if it be a court marshal to try and pass the proper sentence on him, pray let it be done without delay, while our captains are here. this opportunity of having a court should not be lost.
          I have never been so mortified as at the conduct of our foreign functionaries on the loss of the Philadelphia. they appear to have supposed that we were all lost now, & without resource: and they have hawked us in formâ pauperis begging alms at every court in Europe. this self-degradation is the more unpardonable as, uninstructed & unauthorised, they have taken measures which commit us by moral obligations which cannot be disavowed. the most serious of these is with the first Consul of France, the Emperor of Russia, & Grand Seigneur. the interposition of the two first has been so prompt, so cordial, so energetic, that it is impossible for us to decline the good offices they have done us. from the virtuous, & warmhearted character of the Emperor, and the energy he is using with the Ottoman porte, I am really apprehensive that our squadron will, on it’s arrival, find our prisoners all restored. if this should be the case, it would be ungrateful, & insulting to these three great powers, to chastise the friend (Tripoli) whom they had induced to do us voluntary justice. our expedition will in that case be disarmed and our just desires of vengeance disappointed, and our honor prostrated. to anticipate these measures, and to strike our blow before they shall have had their effect, are additional & cogent motives for getting off our squadron without a moment’s avoidable delay. at the same time it has now become necessary to decide before it goes, what is to be the line of conduct of the Commodore if he should find our prisoners restored. I shall be with you about this day fortnight. should the frigates be ready to go before that, I must desire you to have a consultation of the heads of departments as to the instructions, and to give orders to the Commodore in conformity. I would wish at the same time a question to be taken whether the Commodore should not be instructed immediately on his arrival at his rendezvous in the Mediterranean, to send off at our expence the presents destined by Tripoli for the Grand Seigneur & intercepted by us, with a letter from the Secretary of State to their analogous officer, who I believe is called the Reis effendi. I am not without hope Preble will have had the good sense to do this of his own accord. it’s effect will now be lessened, as it will be considered, not as spontaneous, but in consequence of what the porte may have done on the interference of the Emperor of Russia. Accept my affectionate salutations & assurances of attachment.
          
            Th: Jefferson
          
        